—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: The Planning Commission’s determination that the proposed signs would adversely affect traffic and traffic safety is supported by substantial evidence, based on the City Traffic Engineer’s testimony that the proposed outdoor advertising signs would distract motorists and impair the visibility of traffic signals. That testimony may be considered substantial evidence despite the existence of a similar quantum of conflicting evidence that would support a different conclusion (see, Matter of Collins v Codd, 38 NY2d 269, 270-271; Matter of Warner v New York State Racing & Wagering Bd., 99 AD2d 680, 681). The Planning Commission’s determination that the proposed signs would not be compatible with the visual, aesthetic or physical environment of the buildings and uses in the immediate vicinity likewise is supported by substantial evidence. Thus, Supreme Court erred in granting the petition. (Appeal from Judgment of Supreme Court, Onondaga County, Hayes, J.—Article 78.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.